DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed December 20, 2021, for the 16/494,173 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 5-6, 8-9 and 24 are noted.
Claims 1-2 5-9 and 22-24 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend paragraphs 0060 and 0095 of the instant specification as follows:

“[0060] According to the present disclosure, the manganese composite oxide having a perovskite structure and/or a spinel structure can be the manganese composite oxide having a perovskite structure and/or a manganese composite oxide having a double-perovskite structure.  Specifically, when the manganese composite oxide has the perovskite structure, the manganese composite oxide comprises at least one selected from manganese titanate, manganese plumbate, manganese stannate, manganese indium  trihydoxide, manganese germanate, manganese bismuth manganate, manganese tellurite, manganese selenate, vanadium manganate, manganese niobate, manganese tantalite, manganese chromate,barium manganate, magnesium manganate

“[0095] In the preparation method provided by the present disclosure, preferably, the manganese composite oxide having a perovskite structure and/or a spinel structure is at least one selected from bismuth manganate, manganese tellurite, manganese selenate, vanadium manganate, manganese niobate, manganese tantalite, manganese chromate,barium manganate, magnesium manganate

The following is an examiner’s statement of reasons for allowance: See statement of reasons in the Office action dated July 20, 2021.  Note that support for manganese gallate (instead of metagallate) appears to be found in Jaromin in Phase Stability of Beta-Gallia Rutile Intergrowths [April 2004, Masters Thesis, Alfred University, 65 pp].  See Table 3-III on page 24 and Table 3-VI on page 42 and paragraph immediately preceding the latter.  Manganese chromate appears to be a spinel instead of a perovskite as evidenced by, e.g., Rakowski (US 2006/0285993), in paragraph 0002.  All the other compositions in question in the non-final Office action appear to have support in the prior art for being either a spinel or perovskite.  For the sake of brevity, said prior art will not be listed here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
December 31, 2021